BRODERICK, J.
This appeal is here in the same condition as the appeal in People v. Woods, ante, p. 364, 16 Pac. 551, just decided by this court. The facts are also similar, and a like verdict and judgment were obtained in the trial court.
We have in this case examined the record, and discovered no substantial error. The judgment of the district court is affirmed, and it is ordered that the judgment here be certified and remitted to the trial court, and said court is directed to make such order as may be necessary to carry its judgment into effect.
Hays, C. J., and Buck, J., concurring.